The probate court, in the grant of letters testamentary and of administration, is a court of general jurisdiction. Const. 1901, § 149.
In the grant of letters of administration upon the estate of a decedent, the court is presumed to have ascertained every fact upon which the power to issue letters depends. Such letters of administration, or a certified transcript of the record thereof, is admissible, and is prima facie evidence of the death of the decedent and that he died intestate. Code 1923, § 7694; Sims v. Boynton, 32 Ala: 353, 70 Am. Dec. 540; Bradley v. Broughton, 34 Ala. 694, 73 Am. Dec. 474; Landford v. Dunklin, 71 Ala. 594; Morgan v. Casey, 73 Ala. 222; May v. Marks, 74 Ala. 253; Barclift v. Treece, 77 Ala. 528; Kling v. Connell, 105 Ala. 590, 17 So. 121, 53 Am. St. Rep. 144.
This is an action by an administrator in his representative capacity to recover assets of the estate of his intestate; the death of the decedent, vel non, being treated as in issue on the trial. When the plaintiff introduced his letters of administration and the record of his appointment, he made out a prima facie case on that issue. In the absence of opposing evidence, it was not necessary for him to go further and introduce outside proof of death of his intestate. Errors, if any, in rulings upon the admissibility of such further evidence were harmless.
The judgment of the court below is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.